NUMBERS 13-21-00415-CV; 13-21-00433-CV;
             13-21-00434-CV; 13-21-00435-CV

                    COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


VHS HARLINGEN HOSPITAL
COMPANY, LLC D/B/A VALLEY
BAPTIST MEDICAL CENTER-HARLINGEN,
KRISHNA MOHAN TURLAPATI, M.D.,
INDIVIDUALLY AND D/B/A VALLEY PEDIATRIC
CRITICAL CARE AND HOSPITALIST SERVICE,
WILMER LOJA, M.D., WILMER E. LOJA, M.D., P.A.,
WILMER E. LOJA, AND ASSOCIATES, P.A.,
RAFAEL VILLALOBOS-NIETO, M.D. AND
RAFAEL VILLALOBOS-NIETO, M.D., P.A.,             Appellants,

                                 v.

MALLORY COTTON AND JERAMY BRIDGES,
INDIVIDUALLY AND AS NEXT FRIENDS,
NATURAL PARENTS, AND AS WRONGFUL DEATH
BENEFICIARIES OF BABY BOY BRIDGES,                Appellees.
                    On appeal from the 103rd District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Before the Court is appellants’ joint motion to abate and stay appellate cause

numbers 13-21-00415-CV, 13-21-00433-CV, 13-21-00434-CV, and 13-21-00435-CV for

a period of fifty days in order to supplement the appellate records. The Court previously

consolidated the appeals for briefing purposes. Under the current briefing schedule,

appellants’ briefs are due Monday, April 11, 2022, appellees’ brief is due Friday, April 22,

2022, and any reply briefs are due Thursday, May 12, 2022.

       Having reviewed the motion, the Court grants the motion and orders the appeals

abated and stayed for fifty (50) days. The cases will be reinstated without further order of

the Court on May 12, 2022. Accordingly, the Court modifies the joint briefing schedule as

follows: appellants’ briefs are now due Tuesday, May 31, 2022, appellees’ brief is due

Tuesday, June 21, 2022, and any reply briefs are due Tuesday, July 12, 2022.



                                                                      PER CURIAM


Delivered and filed on the
23rd day of March, 2022.




                                             2